Per Curiam.

The motion is that the referees be ordered to make a report, they having, instead of that, made a special return of all the facts, to which they have annexed the plea of the defendant, offered to them at the hearing. The application must be granted; therefore, let the rule bq that the referees report by the first day of next term.(a)
Kent, J.,
observed, that the bench were of opinion the referees should, in making up their report, allow the receipt, if they believed it genuine, and to have been fairly obtained, *222in order that the plaintiff, on whose affidavit the application was made, might, if he thought himself aggrieved, or that it was improper to allow a receipt given after the rule to refer, apply to the court to set aside the report on that ground, at which time the question might be fully' argu^d.[1]
fggP The Court desired , that all cases submitted to them without argument should • be so endorsed, because ~ they might otherwise be laid aside under an idea that an argument would take place.

 Attachment is the proper course to compel a report, where referees refuse to make one. Thompson and others v. Parker, 3 Johns. Rep. 260.


 See Code of Procedure, sea 212.